Citation Nr: 1442351	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  08-31 096	)	DATE
	)
	)	

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for maxillary sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was previously before the Board in January 2012, when entitlement to an increased rating for maxillary sinusitis, among other claims, was remanded to for additional development.  This case was again before the Board in September 2013 and the Board denied all the previously remanded claims, including an increased rating claim for maxillary sinusitis.  The Veteran appealed the September 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2014, the Court vacated the portion of the Board's September 2013 decision that denied an increased rating for maxillary sinusitis in a Joint Motion for Partial Remand (JMPR) of the parties (VA Secretary and the Veteran) and remanded the case pursuant to 38 U.S.C. § 7252(a) for re-adjudication consistent with the Motion.


FINDING OF FACT

Throughout the rating period on appeal, the evidence of record does not reflect that the Veteran's maxillary sinusitis manifested in one or two incapacitating episodes per year of sinusitis requiring prolonged, lasting four to six weeks, antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for a compensable evaluation for maxillary sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.97, Diagnostic Code 6513 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA must inform the veteran what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The required notice must be provided to the veteran before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to claims for increased evaluations for service-connected conditions, the law requires VA to notify the veteran that, to substantiate a claim, the veteran must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The veteran must be notified that, should an increase in disability be found, an evaluation will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances.  Vazquez-Flores, 580 F.3d at 1270.  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini, 18 Vet. App. 112.

VA correspondence dated in January 2008 and May 2008 advised the Veteran of the necessary elements of the notice requirements.  The January 2008 VA letter provided notice of how VA determines disability ratings and effective dates and advised the Veteran what information and evidence would be obtained by VA, namely, medical records, employment records, and records from other Federal agencies.  The January 2008 letter was provided prior to the March 2008 initial adjudication of the claim.  Also, in a May 2008 letter from the RO, the Veteran was told that to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  Vazquez-Flores, 22 Vet. App. at 37.  The Board observes that any timing error with regard to the notice provided in the May 2008 letter was cured with the re-adjudication of the Veteran's claim in a September 2008 statement of the case (SOC) and February 2012 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by re-adjudication of the claim, such as a SOC or SSOC, is sufficient to cure a timing defect).

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA examination reports and treatment records have been associated with the claims file.  Thus, the Board finds that VA does not have a further duty to obtain records. 

Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations to the Veteran.  VA provided examination with respect the claim for an increased rating for maxillary sinusitis to the Veteran in February 2008 and January 2012.  Each VA examiner interviewed the Veteran and conducted a physical examination, recorded clinical findings, and documented the Veteran's subjective complaints.  As these examinations included sufficient detail as to the severity of the Veteran's service-connected disability and addressed the disability in the context of the rating criteria, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  As such, appellate review may proceed without prejudice to the Veteran. 


II.  Merits of the Claim

The Veteran was granted service connection for maxillary sinusitis in a September 1980 rating decision.  He was awarded a noncompensable rating effective May 1, 1980.  The Veteran filed his present claim for an increased evaluation maxillary sinusitis in December 2007.  The Veteran's claim was denied in the March 2008 rating decision, and the Veteran perfected the current appeal.  The Veteran asserts that his service-connected maxillary sinusitis is more disabling than currently rated, entitling him to a compensable rating, meaning a rating higher than just zero percent.  

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of a claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms, which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2013). Therefore, with respect to each of the claims herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The service-connected sinus disorder has been rated under Diagnostic Code 6513 for evaluating maxillary sinusitis.  Under this diagnostic code, a sinus disorder is rated under the "General Rating Formula for Sinusitis."  The formula provides for a noncompensable rating where the sinusitis is detected by x-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note following the rating formula defines an incapacitating episode of sinusitis as one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513.

As noted in the March 2013 JMPR, VA treatment records document prescription medication for allergies and sinus issues.  Specifically, a May 2004 VA treatment record noted chlorpheniramine maleate for allergies and sinus, a February 2006 VA treatment record documented no response to tocholortrimeton and Claritin would be tried, a March 2007 VA treatment record noted the Veteran did not like his new sinus medication and flunisolide was discussed, an August 2008 treatment record indicated loratadine had been ordered for routine use and Benadryl for as needed use, as well as nasal sprays.  An August 2008 VA addendum treatment record noted that flunisolide nasal steroid should be used if the Veteran had ragweed allergy as counts were high.  Additionally, in August 2008 the Veteran was diagnosed with pneumonia and prescribed an expectorant and antibiotic.  A September 2008 VA treatment reflected the Veteran reported he was running low of antibiotics.  A December 2008 VA treatment record indicated cough syrup was prescribed for sinusitis.  Finally, a July 2009 VA treatment record also indicated diphenhydramine for a service connected condition.  Thus, the VA treatment records as summarized above do indicate the Veteran was prescribed medications for his maxillary sinusitis.  

Additionally, VA treatment records reflect the Veteran's complaints and symptoms of his service connected maxillary sinusitis.  A February 2006 VA treatment record documented sinus headaches.  An August 2006 VA treatment record noted nasal congestion at night.  An August 2008 VA treatment record stated the Veteran requested a call back due to congestion, sinus problems and headaches.  Another August 2008 VA treatment record provided a diagnosis of pneumonia and documented complaints of head, chest congestion and a dry cough for the past three weeks and that the right ear was stopped up.  The record further stated that the Veteran reported taking Vicks cough drops helped.  In September 2008, the Veteran again complained his right ear was stopped up and that he had not been able to cough up much of anything.  Another September 2008 VA treatment record indicated the Veteran had five weeks of off and on of an aching head with stuffiness of the head, nose, and left ear, as well as watering eyes and a runny nose.  The Veteran stated he took aspirin sometimes and that the prescription medicine helped his chest as he was not coughing as hard.  A VA treatment record dated the same date in September 2008 indicated the Veteran was negative for sinus congestion.  Additionally, September 2007, and April 2008 VA treatment records indicated the Veteran was negative for sinus congestion.

In February 2008 VA procured an examination report which documented the Veteran reported constant sinus problems and interference with breathing through the noses as well as purulent discharge.  However, at the February 2008 examination the Veteran did not report headaches, hoarseness of the voice, pain or crusting.  Upon examination the February 2008 examiner found no nasal obstruction, no deviated septum, no partial loss of the ala, no nasal polyps, no scar and no disfigurement.  Upon examination the February 2008 examiner did note purulent discharge and sinusitis present at maxillary with tenderness.  February 2008 imaging revealed the Veteran's frontal sinuses, maxillary sinuses and sphenoid sinus were clear, an acute air fluid level was not seen and significant mucosal edema was not appreciated.  February 2008 imaging also revealed significant sinusitis was not appreciated.  

Another VA examination was afforded to the Veteran in January 2012.  The January 2012 VA examiner noted both chronic sinusitis detected only by imaging studies and episodes of sinusitis.  The January 2012 VA examiner noted headaches, but did not find any non-incapacitating or incapacitating episodes within the last 12 months.  The January 2012 VA examiner indicated the Veteran had not had sinus surgery and did not have rhinitis, any larynx or pharynx conditions, a deviated nasal septum, scars or any tumors or neoplasms.  

As noted in the March 2014 JMPR, the February 2008 examination report indicated the Veteran was incapacitated as often as one time per month with each incident lasting for one week.  However, such statement is listed under the bold subheading "History as Related by Claimant."  In this regard, many of the sentences in that particular paragraph are prefaced by the use of terminology such as the claimant reports, he states or he describes.  This is also supported by the fact that under the section "History as Related by Claimant" the Veteran reported purulent discharge but upon examination under the separate bold heading "Physical Examination" the examiner noted purulent discharge.  The fact that the examiner specifically noted a clinical finding duplicative of a statement, under the heading "History as Related by Claimant", supports the fact that the examiner did not document clinical findings under the section "History as Related by Claimant."  Moreover, the February 2008 examiner did not note that the claims file was reviewed, which would likely be necessary to make a finding of bed rest and treatment by a physician for a period of one week, the definition of an incapacitating episode.  Additionally, while the VA treatment records associated with the claims file indicated treatment from a physician, such simply do not support a finding of bed rest, much less on a monthly basis as indicated in the statement at issue.  Finally, incapacitating episodes, were specifically not found by the January 2012 VA examiner, although the Board recognizes this finding was specific to the prior 12 months.  Nonetheless, for the reasons discussed above, the Board finds that the evidence does not show that the Veteran was prescribed bed rest by a physician for his maxillary sinusitis during the rating period on appeal.  Accordingly, the Veteran cannot be considered to experience incapacitating episodes of sinusitis for VA purposes.  

Additionally, as noted above, the January 2012 VA examiner specifically found the Veteran did not experience any non-incapacitating episodes in the prior 12 months.  While the Veteran has not specifically stated that he has experienced non-incapacitating episodes during the time period under consideration, the evidence suggests several instances of active symptomatology as described above in VA treatment records.  As noted above, VA treatment records document sporadic reports of headaches.  The Veteran is competent to report headaches as they are based on his experience and personal knowledge and come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Under Diagnostic Code 6513, for an increased evaluation to be warranted, the Veteran's non-incapacitating episodes must be characterized by headaches, pain, and purulent discharge or crusting.  Melson v. Derwinski, 1 Vet. App. 334 (1991).  The evidence does not reflect the Veteran experienced a non-incapacitating episode with all three characteristics of headaches, pain and purulent discharge, at any point during the rating period on appeal.  Specifically, the February 2006 VA treatment record documenting headaches does not contain any reference to pain or to nasal discharge, purulent or otherwise.  The February 2008 examination report is the only record of purulent discharge and tenderness and such indicated headaches were not present.  The August 2008 VA treatment record of an aching head and associated symptoms was diagnosed as pneumonia with no mention of maximally sinusitis.  Although a September 2008 VA treatment record indicated that the Veteran's cough, also a symptom of pneumonia, was linked to sinusitis, the record did not link the prior complaint of an aching head to sinusitis.  Finally, the January 2012 VA examination report noted headaches but specifically found no non-capacitating episodes.  Accordingly, a compensable evaluation is not warranted throughout the rating period on appeal.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule. To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id. 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's maxillary sinusitis are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, the Veteran has reported at times, tenderness, purulent discharge, stuffiness, headaches, cough, interference with breathing, runny nose and a clogged ear, among other similar symptoms.  These symptoms are consistent with those measured by the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate disability presenting incapacitating and non-incapacitating episodes, at a level of disability above that the Veteran has been found to have.  As the first prong of Thun is not satisfied, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria and no further analysis is required.  For these reasons, the Board declines to remand this matter for referral for extraschedular consideration.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Although the January 2012 VA examination report noted the functional impact of the Veteran's maxillary sinusitis, there was no indication, including by the Veteran, that he is unemployable due to his maxillary sinusitis.  Accordingly, the Board concludes a claim for TDIU has not been raised. 

For the foregoing reasons, the Board finds that the claim for a compensable rating for maxillary sinusitis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a compensable rating, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a compensable evaluation for maxillary sinusitis is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


